Filed 12/13/22 P. v. Toliver CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                         A163874
 v.
 ANDRE TOLIVER,                                                          (Alameda County
                                                                         Super. Ct. No. 76457C)
           Defendant and Appellant.




         When he was a minor in the early 1980s, appellant Andre Toliver was
convicted in adult court of second degree murder. He served and completed
that sentence. In 2003, he was convicted of additional felonies, and his
sentence for those crimes was increased as a result of the prior murder
conviction. He is currently serving that sentence.
         Toliver petitioned to have his murder conviction vacated under
subsequently enacted statutory authority. The trial court granted the
petition and reduced the conviction to attempted robbery. In this appeal,
Toliver argues that upon vacating his murder conviction, the court should
have referred him to juvenile court to determine whether he should have
been prosecuted there. The Attorney General concedes that the case should




                                                               1
have been referred to juvenile court. We accept the concession and remand
the matter for further proceedings.
                                      I.
                            FACTUAL AND PROCEDURAL
                                 BACKGROUND
      In 1982, when he was 16 years old, Toliver and two codefendants were
charged with first degree murder and attempted robbery (Pen. Code, §§ 187,
211)1 with arming allegations on both counts (§ 12022, subd. (a)) in
connection with the shooting death of cab driver. Toliver was charged in
adult court.2 Following a preliminary hearing, Toliver in 1983 pleaded guilty
to second degree murder, admitted to the arming allegation, and was
committed to the Youth Authority for 15 years to life. He was released in the
late 1980s because juvenile-court jurisdiction expired when he turned 25.
      In 2003, Toliver was convicted of six counts of second degree robbery
(§§ 211, 212.5, subd. (c)), with enhancements for being personally armed with
a firearm during five of the offenses (§ 12022.53, subd. (b)). His base terms
for the robbery convictions were doubled because of the prior strike, and he
received a five-year enhancement because the prior conviction was a serious
felony, for a total sentence of 45 years and four months. He is currently
serving the prison term for these convictions.
      Two subsequent changes to the law are implicated in this appeal.
First, in 2016, voters enacted Proposition 57, “a measure that amended the


      1   All statutory references are to the Penal Code.
      2The November 1982 form minute order remanding Toliver to adult
court has a box checked next to the statement “Minor is ____ a FIT and
PROPER subject to be dealt with under the juvenile court law. (707 W&I).”
Although on the same form there is a handwritten entry stating, “Minor
remanded to adult court,” Toliver contends there is an “apparent conflict”
between the checked statement and Toliver’s transfer to adult court.


                                         2
law governing the punishment of juvenile offenses in adult criminal court by
requiring hearings to determine whether the offenses should instead be
heard in juvenile court. Adjudicating these offenses in juvenile court
typically results in less severe punishment for the juvenile offender.”
(People v. Padilla (2022) 13 Cal.5th 152, 158.)
      Second, on January 1, 2019, Senate Bill No. 1437 (2017–2018 Reg.
Sess.) became effective and altered liability for murder under the theories of
felony murder and natural and probable consequences. (People v. Cooper
(2022) 77 Cal.App.5th 393, 398.)
      Shortly after the bill became effective, Toliver filed a petition for relief
(section 1170.95 petition) from his murder conviction under part of the newly
enacted legislation that permits defendants to petition to have their murder
convictions vacated and to be resentenced. (Former § 1170.95, now § 1172.6.)
The trial court appointed counsel.
      The district attorney’s office at first argued that Toliver was not
entitled to relief. But it eventually acknowledged that it could not prove
beyond a reasonable doubt that Toliver was a major participant in the 1982
murder who acted with reckless indifference when he participated in the
attempted robbery that led to the murder. In a memorandum addressing
what relief should be granted, Toliver argued, among other things, that the
granting of his section 1170.95 petition would require the trial court to then
return the matter to the juvenile court for a disposition hearing and further
proceedings. Our Supreme Court has since confirmed that where the
conviction of a juvenile defendant who was tried as an adult is later vacated
and thus is no longer final, Proposition 57 applies to resentencing. (People v.
Padilla, supra, 13 Cal.5th at pp. 159, 170.) That means that the defendant




                                         3
must receive a transfer hearing in juvenile court, “where the court will decide
whether criminal adjudication is appropriate.” (Id. at p. 170.)
      At the hearing on Toliver’s section 1170.95 petition, the trial court
found that a prima facie case had been made, issued an order to show cause,
accepted the prosecutor’s concession, vacated the 1983 murder conviction,
and replaced it with a conviction for attempted robbery. The court imposed
the upper term of three years for attempted robbery, added a consecutive
year for the finding that Toliver was armed with a firearm (§ 12022,
subd. (a)), for a total sentence of four years. Because of the passage of time,
the court ordered no period of parole and deemed the sentence to have been
served. No mention was made of returning the case to the juvenile court.
                                        II.
                                     DISCUSSION
      Toliver argues that (1) the trial court had a sua sponte duty to remand
him to the juvenile court for a transfer hearing (People v. Padilla, supra,
13 Cal.5th at pp. 159, 170), (2) if there was no sua sponte duty to order a
transfer hearing, his trial attorney was ineffective for not requesting one, and
(3) even if he was not entitled to a transfer hearing, the trial court erred in
imposing the upper term on his conviction for attempted robbery. The
Attorney General concedes that counsel was ineffective for failing to request
a transfer hearing and agrees that the case should be remanded for further
proceedings in the juvenile court.
      Toliver relies primarily on People v. Montes (2021) 70 Cal.App.5th 35.
There, a defendant who had been sentenced as a juvenile to life without the
possibility of parole (LWOP) petitioned to recall his sentence. (Id. at pp. 38–
39.) The trial court granted the petition, recalled the sentence, and then
resentenced him to LWOP. (Id. at p. 39.) The appellate court held that once
the trial court recalled the defendant’s sentence, it had a sua sponte duty to


                                         4
transfer the matter to the juvenile court for a transfer/fitness hearing under
Proposition 57. (Ibid.) The court thus conditionally reversed the judgment
and remanded to the trial court with directions to refer the case to the
juvenile court “to determine if it would have transferred the case to adult
criminal court had it originally been filed in the juvenile court in accordance
with current law.” (Id. at p. 49; see also People v. Padilla, supra, 13 Cal.5th
at p. 170 [after sentence vacated, the defendant “must receive a transfer
hearing in a juvenile court, where the court will decide whether criminal
adjudication is appropriate”].)
      The Attorney General disagrees that the trial court had a sua sponte
duty to refer Toliver to juvenile court for a transfer hearing. But he agrees
that Toliver was entitled to the benefit of Proposition 57 and that the matter
should be remanded, based on the theory that Toliver’s trial attorney was
ineffective for not requesting such a hearing.
      We need not decide whether counsel was ineffective for failing to
request a transfer hearing at the hearing on Toliver’s section 1170.95
petition. Even if counsel forfeited the issue, this court retains discretion to
reach a question that has not been preserved for appellate review. (People v.
Williams (1998) 17 Cal.4th 148, 161, fn. 6; People v. Anderson (1994)
26 Cal.App.4th 1241, 1249 [appellate court may determine whether
defendant’s substantial rights will be affected by asserted error and, if so,
may consider merits if error occurred even if defendant failed to object in trial
court].)
      As there is no dispute that the case should be remanded so that Toliver
may receive a transfer hearing in the juvenile court under Proposition 57, we
agree that this is the appropriate remedy. In light of this conclusion, we need




                                        5
not consider Toliver’s alternative argument, that the trial court erred in
imposing the upper term for his attempted robbery conviction.
                                       III.
                                   DISPOSITION
      The judgment is conditionally reversed, and the matter is remanded to
the trial court with directions to refer the case to the juvenile court for a
transfer/fitness hearing to determine whether it would have transferred the
case to adult criminal court had it originally been filed in the juvenile court
under current law. (See People v. Montes, supra, 70 Cal.App.5th at p. 49.)




                                         6
                                _________________________
                                Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




People v. Toliver A163874



                            7